Citation Nr: 1812503	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a temporomandibular joint (TMJ) disability claimed as secondary to service-connected focal segmental glomerulosclerosis and hyperparathyroidism. 

2. Entitlement to an initial disability rating in excess of 10 percent for hyperparathyroidism.

3. Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine (cervical spine disability).

4. Entitlement to an initial compensable disability rating prior to May 4, 2016, and in excess of 10 percent thereafter, for degenerative disc disease of the lumbar spine (lumbar spine disability).

5. Entitlement to an initial disability rating in excess of 30 percent for peripheral neuropathy of the right upper extremity. 

6. Entitlement to an initial disability rating in excess of 30 percent for peripheral neuropathy of the left upper extremity.

7. Entitlement to an initial disability rating in excess of 10 percent for anemia.

8. Entitlement to an initial disability rating in excess of 10 percent for left elbow, status post fistula placement.

9. Entitlement to an effective date prior to January 5, 2010, for the award of special monthly compensation (SMC) under 38 U.S.C. § 1114(s).


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from: a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina; an April 2015 rating decision of the Lincoln, Nebraska RO; and a September 2015 rating decision of the Lincoln RO.  The Veteran's claims file is now in the jurisdiction of the Lincoln RO.

In March 2016, the Board: (1) denied entitlement to an effective date prior to January 5, 2010 for the awards of service connection for nerve damage of the right and left upper extremities-now characterized as peripheral neuropathy; and (2) granted an initial 10 percent rating for left elbow, status post fistula payment, with scar, prior to February 20, 2014.  The Board then remanded the case for further development and it has now returned for appellate review. 

In an October 2016 rating decision, the RO increased the initial rating for the Veteran's lumbar spine disability to 10 percent, effective May 4, 2016.  However, as that increase did not constitute a full grant of the benefit sought for the entire appeal period, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  In the same decision, the RO granted service connection for gout, claimed as severe pain, joint, and muscle weakness, an issue the Board remanded for additional development in March 2016.  The RO assigned an initial noncompensable rating, effective January 18, 2011.  As the Veteran has not appealed the initial rating assignment or the effective date of service connection, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200   (2017).

In the March 2016 Board decision and remand, the Board referred the issue of entitlement to service connection for neurological disabilities of the right and left lower extremities to the Agency of Original Jurisdiction (AOJ) for appropriate action.  However, after reviewing the record, it appears that these issues have yet to be developed and adjudicated by the AOJ.  Accordingly, the Board must again refer this issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to increased ratings for a lumbar spine disability and entitlement to an earlier effective date for the award of SMC under 38 U.S.C. § 1114(s) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The credible, competent evidence of record does not indicate that the Veteran's current TMJ disability was caused or aggravated by her service-connected focal segmental glomerulosclerosis and hyperparathyroidism. 

2. Throughout the entirety of the claim period, the Veteran's hyperparathyroidism did not result in hypercalcemia as indicated by total calcium greater than 12 mg/dL (3-3.5 mmol/L), ionized calcium greater than 5.6 mg/dL (2-2.5 mmol/L), creatinine clearance less than 60 mL/min, or bone mineral density T-score less than 2.5 SD (below mean) at any site or previous fragility fracture.  It has not been productive of gastrointestinal symptoms or weakness.

3. During the claim period, when considering objective evidence of painful motion, forward flexion of the Veteran's cervical spine was limited to 30 degrees, but no more.  Ankylosis of the cervical spine has not been diagnosed.

4. For the entire claim period, the Veteran's right and left upper extremity peripheral neuropathy is best classified as severe incomplete paralysis of the median nerve.

5. For the entire claim period, the Veteran's anemia was not productive of hemoglobin at 8 gm/100 ml or less.

6. Beginning February 20, 2014, the evidence of record does not indicate that the Veteran's left elbow, status post fistula placement, with scar, was both unstable and painful.  Additionally, the evidence of record does not indicate that the scar was deep or that it affected an area between 6 and 12 square inches.  Lastly, the evidence does not indicate that the scar impacted the motion or functionality of the Veteran's left elbow.  




CONCLUSIONS OF LAW

1. The criteria for service connection for a TMJ disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for hyperparathyroidism have not been met  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7904 (2017).

3. The criteria for the assignment of an initial disability rating of 20 percent, but no higher, for a cervical spine disability have been met for the entire claim period.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5237(2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

4. The criteria for the assignment of an initial disability rating of 50 percent, but no higher, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2017).

5. The criteria for the assignment of an initial disability rating of 40 percent, but no higher, for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2017).

6. The criteria for the assignment of an initial disability rating in excess of 10 percent for anemia have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.117, Diagnostic Code 7700

7. The criteria for the assignment of an initial disability rating in excess of 10 percent for left elbow, status post fistula placement, with scar, from February 20, 2014 onward have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a TMJ Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Relative to the Veteran's TMJ disability claim, service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  However, in regard to secondary service connection claims, "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  38 C.F.R. § 3.310(b).  

As indicated above in the Conclusions of Law section, the Board finds that the Veteran is not entitled to service connection for a TMJ disability.  Accordingly, the Board will deny the claim.

At the outset, the Board finds that the Veteran currently has a disability.  Indeed, during a May 2016 VA TMJ conditions examination conducted as requested in the March 2016 Board remand, the Veteran was diagnosed with an unspecified TMJ disorder.  Following this examination, the examiner opined that there were no increased symptoms in the Veteran's TMJ disorder that would not be due to the natural progression of that condition.  In doing so, the examiner acknowledged that he reviewed the conflicting opinions of April 2011 and February 2014 VA examiners regarding the etiology of the Veteran's condition.  

The Board finds the May 2016 examiner's opinion to be adequate for adjudicative purposes as it was based upon a review of the Veteran's claims file as well as an in-person examination.  Additionally, the May 2016 examiner stated his conclusion explicitly and supported it with reasoned analysis, taking into account prior opinions of record.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Thus, viewed most sympathetically, the record does not currently contain a competent medical opinion linking the Veteran's current TMJ disorder to her service-connected focal segmental glomerulosclerosis and hyperparathyroidism.  At best, the record contains the February 2014 VA examiner's opinion opining positively as to aggravation, but lacking a determination as to the baseline level of aggravation-required for a finding of service connection on a secondary basis under 38 C.F.R. § 3.310(b).  As such, the Board will deny the claim. 

Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of initial ratings following awards of service connection for disabilities, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Specific to the Veteran's cervical spine claim, VA must consider granting a higher evaluation in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court of Appeals for Veterans Claims (Court) in Mitchell v. Shinseki explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A.  Hyperparathyroidism

Presently, the Veteran's hyperparathyroidism is rated as 10 percent disabling under 38 C.F.R. 4.119, Diagnostic Code 7904-the diagnostic code specifically for hyperparathyroidism.  Under this diagnostic code, a 10 percent rating is assigned for symptoms such as fatigue, anorexia, nausea, or constipation that occur despite surgery; or that occur in individuals who are not candidates for surgery but require continuous medication for control.  The next higher rating of 60 percent is assigned for evidence of hypercalcemia, indicated by at least one of the following measurements: by total calcium greater than 12 mg/dL (3-3.5 mmol/L), ionized calcium greater than 5.6 mg/dL (2-2.5 mmol/L), creatinine clearance less than 60 mL/min, or bone mineral density T-score less than 2.5 SD (below mean) at any site or previous fragility fracture.  Lastly, a 100 percent rating is assigned automatically for 6 months from the date of discharge following surgery related to hyperparathyroidism.  See id.

As indicated above in the Conclusions of Law section, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for hyperparathyroidism.  Accordingly, the Board will deny the claim.

In making this determination, the Board finds that, throughout the entirety of the claim period, the Veteran's hyperparathyroidism was not productive of hypercalcemia as indicated by one of the measurements required under Diagnostic Code 7904.  Specifically, regarding the Veteran's total calcium levels, the Veteran's VA treatment records indicate that the highest measurements closest to 12 mg/dL were: 10.7 mg/dL in January 2015; 10.3 mg/dL in June and February 2015.  Additionally, the evidence of record is devoid of measurements of ionized calcium and bone mineral density T-scores during the time period relevant to the appeal.

Lastly, regarding measurement of the Veteran's creatinine clearance, the Board acknowledges that a March 2010 treatment record from Mountain Kidney & Hypertension Associates recorded creatinine clearance of 18 mL/min. in March 2009, 18 mL/min. in September 2009, and 20 mL/min. in March 2010.  However, the practitioners with Mountain Kidney & Hypertension Associates never discussed or treated the Veteran with hypercalcemia.  Indeed, during all of her VA examinations in April 2011, February 2014, and May 2016, the Veteran reported not undergoing any treatment for her service-connected hyperparathyroidism.  Accordingly, the Board finds that, when considering the entire scope of her disability picture, it cannot assign the next-higher rating of 60 percent based upon a single treatment record documenting creatinine clearance levels from Mountain Kidney & Hypertension Associates.

In light of the above, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for hyperparathyroidism.  Accordingly, the Board will deny the claim.  38 C.F.R. 4.119, Diagnostic Code 7904.  

B. Cervical Spine

As indicated previously, the Board finds that the Veteran is entitled to an initial rating of 20 percent, but no higher, for the entire claim period for her cervical spine disability.  In support of this determination, the Board primarily relies upon the findings of an April 2011 VA examination where, during initial range of motion testing, flexion was limited to 35 degrees.  However, during the flexion movement, objective evidence of painful motion was first present at 30 degrees.  Taking into account the report of painful motion, the Board finds that forward flexion of the Veteran's cervical spine was limited between 15 degrees and 30 degrees, warranting the assignment of an initial 20 percent rating pursuant to the General Rating Formula for Disease and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237.

On the other hand, the Board finds that, at no time during the entire claim period, was forward flexion of the cervical spine limited to 15 degrees or less.  Additionally, favorable ankylosis of the entire cervical spine was not present.  Either finding is required for the next-higher rating of 30 percent under the General Rating Formula for Disease and Injuries of the Spine.  Accordingly, to this extent, the Veteran's claim is denied.

The Board acknowledges that, as noted in a February 2014 VA examination, the Veteran does suffer from intervertebral disc syndrome of the cervical spine.  However, at no time during the appeal did she suffer from an "incapacitating episode" as defined in Note 1 to Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 ("For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.").  As such, application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not lead to the assignment of a rating in excess of 20 percent pursuant to the General Rating Formula for Disease and Injuries of the Spine.

Lastly, in making this determination, the Board has considered the holdings of DeLuca v. Brown, 8 Vet. App. 202 (1995) and its progeny.  However, their application does not lead the Board to conclude that the entire disability picture associated with the Veteran's cervical spine disability approximated limitation of the forward flexion of the cervical spine to 15 degrees or less.

Therefore, in light of the above the Board will grant the Veteran's claim in part and deny it in part.  As such, the Board will assign an initial rating of 20 percent, but no higher, for a cervical spine disability for the entire claim period. 

C. Peripheral Neuropathy of the Bilateral Upper Extremities

In the instant case, the Board finds that the Veteran's bilateral upper extremity peripheral neuropathy is most analogous to severe incomplete paralysis of the median nerves.  Accordingly, the Board will assign initial ratings of 50 percent for the right upper extremity and 40 percent for the left upper extremity.  Thus, to this extent, the Veteran's claims are granted.

In support of this determination, the Board primarily relies upon a May 2016 VA peripheral nerves examination requested by the Board in its March 2016 remand.  During this examination, the Veteran reported her neuropathy had become worse in that she could no longer rest her elbows on surfaces without pain.  The examiner first noted that the Veteran's dominant hand was her right hand.  The examiner then remarked that the Veteran suffered from the following symptoms: moderate numbness of the bilateral upper extremities; and severe paresthesias and/or dysesthesias of the bilateral upper extremities.  After a physical examination, the examiner commented that the Veteran had mild incomplete paralysis of the median nerve bilaterally and mild incomplete paralysis of the ulnar nerve bilaterally.

Although the examiner classified the incomplete paralysis of the median and ulnar nerves as "mild," he also noted that the Veteran's symptoms were "severe."  Applying the benefit of the doubt principle, the Board will apply a rating consistent with the severe terminology.  See 38 C.F.R. § 4.3.

Currently, the Veteran's dominant right upper extremity is rated under Diagnostic Code 8515-paralysis of the median nerve-while the Veteran's left upper extremity is rated under Diagnostic Code 8513-paralysis of all radicular groups.  The Board finds that Diagnostic Code 8515 is the most appropriate diagnostic code to rate both of the Veteran's upper extremities as the record indicates median nerve involvement of both upper extremities.  Additionally, during the May 2016 VA examination, radicular group nerve involvement was not noted.  Lastly, although ulnar nerve involvement was noted, applying Diagnostic Code 8515 leads to the assignment of higher ratings when contemplating severe incomplete paralysis, consistent with the Board's duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

Under Diagnostic Code 8515, severe incomplete paralysis of the median nerve warrants the assignment of a 50 percent rating in the dominant extremity and a 40 percent rating in the non-dominant extremity.  Accordingly, in this case, the Board will assign a 50 percent rating for the dominant right upper extremity and a 40 percent rating for the non-dominant left upper extremity.  

However, the Board may not assign the next-higher ratings of 70 percent for the right upper extremity and 60 percent for the left upper extremity under Diagnostic Code 8515 as the current evidence of record is devoid a finding of complete paralysis of the median nerves.  In order to warrant the classification of complete paralysis, the evidence must demonstrate: the hand inclined to the ulnar side, the index and the middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, the absence of flexion of index finger and feeble flexion of middle finger, the inability to make a fist, the index and middle fingers remaining extended; the inability to flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  As the record is devoid of evidence of complete paralysis, the Board must deny the claims to this extent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.

D. Anemia

As indicated in the Conclusions of Law Section above, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for her service-connected anemia.  As such, the Board will deny the claim.

In support of this determination, the Board first notes that the Veteran's anemia is rated pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7700.  In order to assign the next-higher rating of 30 percent under Diagnostic Code 7700, the evidence must show hemoglobin at 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath. 

With this criteria in mind, the Board finds that, throughout the entirety of the appeal, the Veteran's hemoglobin levels did not consistently measure at 8 gm/ml or less.  Indeed, the only occasion where it measured below the mark required for the next-higher rating of 30 percent was in a January 13, 2014 treatment record from the Nebraska Medical Center which documented hemoglobin at 7.3 gm/100 ml.  However, the next day, hemoglobin was measured at 8.8 gm/100ml.  The lack of consistency below 8.0 gm/100 ml suggests that this January 13, 2014 measurement was an isolated occurrence.

Accordingly, as the Veteran's hemoglobin levels were not consistently at a level of 8 gm/100ml or less for the entirety of the claim period, the Board may not assign the next-higher rating of 30 percent.  As such, the Veteran's claim must be denied.

E. Left Elbow, Status Post Fistula Placement, with Scar, from February 20, 2014 Onward

Lastly, as previously mentioned in the Conclusions of Law section above, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for her service-connected left elbow from February 20, 2014 onward.  As such, the Board will deny the claim. 

As an initial matter, the Board finds that the most appropriate Diagnostic Code to evaluate the Veteran's disability is Diagnostic Code 7804 for unstable or painful scars.  Diagnostic Code 7800 is not for application as the Veteran's head, face, and neck are not affected.  Further, there is only one scar identified and no indication that the scar reaches the area requirements to warrant a higher rating under Diagnostic Code 7801.

Moving to the evidence of record, in a February 2014 VA examination, the Veteran displayed a scar on her left elbow.  The Veteran indicated that she still had a fistula and that she experienced tenderness.  The examiner noted 1 painful, linear scar.  The examiner commented that the scar was not unstable.

Thereafter, in a May 2016 VA examination, the examiner noted that the Veteran had a scar of the left antecubital fossa.  The examiner commented that the scar was neither painful nor unstable.  

Similarly, in an August 2016 VA examination, the Veteran was diagnosed with a single left elbow scar.  The Veteran reported no scar pain and the examiner noted that the scar was also not unstable.  After examining the Veteran, the examiner also commented that there was no limitation of motion of the elbow due to the scar.

In light of the above, the Board must deny the claim because, under Diagnostic Code 7804, in order to warrant the assignment of the next-higher rating of 20 percent, the evidence must show either (A) 1 scar that is both painful and unstable, or (B) 3 or 4 scars that are unstable or painful.  Thus, from February 20, 2014 onward, the Veteran is not entitled to a disability rating in excess of 10 percent regarding her left elbow. 


ORDER

Entitlement to service connection for a TMJ disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for hyperparathyroidism is denied.

Entitlement to an initial disability rating of 20 percent, but no higher, for a cervical spine disability is granted for the entire claim period.

Entitlement to an initial disability rating of 50 percent, but no higher, for peripheral neuropathy of the right upper extremity is granted for the entire claim period.

Entitlement to an initial disability rating of 40 percent, but no higher, for peripheral neuropathy of the left upper extremity is granted for the entire claim period.

Entitlement to an initial disability rating in excess of 10 percent for anemia is denied.

Entitlement to an initial disability rating in excess of 10 percent for left elbow, status post fistula placement, with scar, from February 20, 2014 onward is denied.





REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for increased ratings for a lumbar spine disability and entitlement to an earlier effective date for the award of SMC under 38 U.S.C. § 1114(s). 

In connection with her claim for increased ratings for a lumbar spine disability, the Veteran was most recently provided a VA examination in May 2016.  During initial range of motion testing, the examiner noted that there was objective evidence of painful motion during the forward flexion, extension, left lateral flexion, and left lateral rotation movements.  However, the examiner did not indicate when pain first began for any movement.

To appropriately assign a rating for the Veteran's low back condition, the Board must take into account functional loss due pain, weakness, excess fatigability, incoordination, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As the May 2016 VA examiner did not record where pain first began during range of motion testing, the Board finds it inadequate for adjudicative purposes.  Accordingly, the Board will remand this issue so that the Veteran may be afforded a new VA examination. 

Regarding the Veteran's claim for an earlier effective date for SMC under 38 U.S.C. § 1114(s), the Board will also remand it as the merits of this claim may be dependent upon the remanded increased rating issues.  Where a pending claim is inextricably intertwined with other claims currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, given the need to remand the foregoing issues, any outstanding VA treatment records should also be obtained.  Specifically, the AOJ should attempt to obtain all VA treatment records dated since August 2016.


Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  Specifically, obtain any VA treatment records dated since August 2016.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of her service-connected lumbar spine disability. The Veteran's claims folder should be made available to and be reviewed by the clinician in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the clinician should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

Additionally, the clinician should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the clinician is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

If objective evidence of painful motion is present during range of motion testing, the clinician should indicate, in terms of degrees, where painful motion first began.

The clinician should also comment on the degree to which the Veteran's service-connected low back condition affects her overall occupational and social functioning and her ability to obtain and retain substantially gainful employment.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the clinician cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and afford her an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


